Citation Nr: 0006260	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-06 491	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
schizophrenic reaction, paranoid type.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1967 to May 1972.

2.  In November 1999, prior to the promulgation of a decision 
on the issue of entitlement to an evaluation in excess of 30 
percent for schizophrenic reaction, paranoid type, the Board 
received notification from the veteran that he wished to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  Withdrawal may be made by the veteran or by his or 
her authorized representative, except that a representative 
may not personally withdraw a Substantive Appeal filed by the 
veteran without the express written consent of the veteran.  
38 C.F.R. 
§ 20.204(c).  

In this case, in November 1999, the Board received a written 
statement from the veteran indicating that he wished to 
accept the 30 percent disability evaluation the RO awarded 
him in June 1999 for schizophrenic reaction, paranoid type, 
and to withdraw his appeal on that issue.  Inasmuch as the 
veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  The Board does not, therefore, have 
jurisdiction to review this appeal and must dismiss it 
without prejudice.


ORDER

The appeal is dismissed.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

